Name: Council Regulation (EEC) No 876/77 of 26 April 1977 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 No L 106/24 Official Journal of the European Communities 29 . 4 . 77 COUNCIL REGULATION (EEC) No 876/77 of 26 April 1977 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas Article 2 (6) of Regulation (EEC) No 986/68 allows, until the end of the 1976/77 milk year, the granting of aid to denatured skimmed-milk powder to be limited if it is likely to impair the effectiveness of aid for other products ; whereas the reasons which led to the adoption of this measure still hold good and make it necessary to delete the time limit for its appli ­ cation , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas there are large intervention stocks of skim ­ med-milk powder in the Community ; whereas, because of the high costs resulting from prolonged public storage , it is necessary to take special measures to facilitate the use of skimmed milk for purposes other than the manufacture of skimmed-milk powder, and to amend for that purpose Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed ­ milk powder for use as feed (3 ), as last amended by Regulation (EEC) No 1 530/76 (4 ) ; Whereas, in order to encourage the maximum use of liquid skimmed milk as feed , it is necessary to encourage the disposal of skimmed milk to be used for feeding animals other than young calves ; whereas this use of skimmed milk should therefore be encour ­ aged and it should be made possible to grant to this end a larger amount of aid than that resulting from the application of Article 2a of Regulation (EEC) No 986/68 ; whereas a similar measure should be adopted for skimmed-milk powder in order to permit its use in the manufacture of compound feedingstuffs for animals other than young calves ; Whereas the rules in force do not lay down any quality requirements which skimmed-milk powder must meet in order to qualify for the aid referred to in Article 10 of Regulation ( EEC) No 804 /68 ; whereas it is essential to specify a maximum moisture content ; Article 1 Regulation (EEC) No 986/68 is hereby amended as follows : (a) Article 1 (d) shall read as follows : '(d) skimmed-milk powder : powdered milk and buttermilk with a maximum fat content of 1 1 % and a moisture content not exceeding a maximum to be fixed, unless such skimmed-milk powder comes from public stocks . This moisture content shall apply at a stage and in conditions to be defined .' (b) In Article 2 (6), the words 'until the end of the milk year 1976/77' shall be deleted . (c) The following paragraph 4 shall be added to Article 2a : '4 . However, the aid may be fixed at levels higher than those resulting from the application of paragraph 3 if :  the skimmed milk referred to in Article 2 ( 1 ) (a ) is used for feeding animals other than young calves and is delivered to breeders of such animals at a maximum price to be fixed , under contracts which meet conditions to be determined ; (') O I No L 148 , 28 . 6 . 1968 . p. I. (-) OJ No L 6". 15 . 3 . 19-6 . p. 9 . (&gt;) OJ No L 169. 18 . 7 . 1968 . p. 4 . h ) OJ No L PO. 29 . 6 . 1 9-6 . p. 4 . 29 . 4. 77 Official Journal of the European Communities No L 106/25  the skimmed milk referred to in Article 2 ( 1 ) (b) is used on farms where it has been produced, for feeding animals other than young calves ;  the skimmed milk and skimmed-milk powder referred to in Article 2 ( 1 ) (d) are used in the manufacture of compound feedingstuffs for animals other than young calves.'. Article 2 This Regulation shall enter into force on 1 May 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 April 1977. For the Council The President J. SILKIN